Case 2:17-cr-00254-SJF-ARL Document 39
                                    40 Filed 09/01/20
                                             09/03/20 Page 1 of 1 PageID #: 157
                                                                            158
                                                                                          FILED
                                                                                          CLERK
                                                  U.S. Department of Justice
                                                                                  9/3/2020 4:00 pm
                                                                                    U.S. DISTRICT COURT
                                                  United States Attorney    EASTERN DISTRICT OF NEW YORK
                                                  Eastern District of New York LONG ISLAND OFFICE
ALB                                               610 Federal Plaza
F. #2016R02097                                    Central Islip, New York 11722



                                                  September 1, 2020

BY ECF
                                                               Application is granted. Sentencing is
The Honorable Sandra J. Feuerstein
                                                               adjourned to 2/11/2021 at 10:00am.
United States District Court
Eastern District of New York                                   s/SJF
1014 Federal Plaza                                             9/3/2020
Central Islip, New York 11722


              Re:    United States v. BRADLEY COOKE
                     Criminal Docket No. 17-254 (SJF)

Dear Judge Feuerstein:

               The government writes to request that the sentencing proceeding in this case
scheduled for September 23, 2020 be rescheduled for a date convenient to the Court on or
after January 14, 2021. This adjournment is necessary as the lead defendant in United States
v. Tyrone Robinson, 16CR545(SJF) is scheduled to be sentenced on January 12, 2021.

                                                  Respectfully submitted,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:         /s
                                                  Allen Bode
                                                  Assistant U.S. Attorney
                                                  (718)254-7996


cc:    Glenn Obedin, Esq. (via electronic mail)
